TeReal, J.,
delivered tbe opinion of the court.
Duckett sued Williams in a justice court for $190.15, and obtained judgment for that sum.
On appeal to the circuit court he again recovered a verdict for the same sum upon a peremptory instruction, and had judgment for that amount.
Upon the trial the plaintiff testified that he and the defendant made a contract by which the defendant agreed to employ him for one year, commencing September 1, 1898, and ending September 1, 1899, at a salary of $50 per month, payable monthly; that defendant discharged plaintiff from his employ on Monday morning, the 2d day of January, 1899, without just cause, and he has not worked for defendant since; that in February, 1899, he commenced suit against the defendant in a justice of the pe;ace court for his wages for the month ending January 31, 1899, as per said contract for one year made with the defendant, and that final judgment in said suit was rendered in his favor in the circuit court of Yazoo county, to which it had been appealed from the justice court, and that said judgment had been satisfied. A copy of this proceeding and judgment was read to the court and jury. lie further testified that the present suit was for balance of wages due up to August 1, 1899; that from February 1, 1899, plaintiff had been able to make as wages the sum of $109.45; that he had made diligent effort to obtain other employment, and had failed. The defendant, by attorney, proposed to examine the plaintiff on the terms of the contract, to show that the hiring was by the month, and not by the year, and irpon objection by plaintiff’s attorney, on the ground that this was res adjudicate/,, having been determined in the former suit between the parties, the objection was sustained, and the defendant excepted.
Plaintiff here rested, and the defendant moved the court to exclude the evidence, and to instruct the jury to find for defendant, on the ground that there had been one recovery for the breach of the identical contract sued on, and that plaintiff *397was barred of another recovery. This motion was overruled, and defendant excepted. Defendant then offered to prove that the contract was a hiring by the month, and not by the year, to which plaintiff objected on the ground that the matter had been adjudicated in the former suit between the parties evidenced by the record of the same, and the evidence introduced as to what was established in the trial. The objection was sustained, and defendant excepted. This was all the evidence given or offered.
The ruling of the circuit court is sustained by the cases of Armfield v. Nash, 31 Miss., 361, and Davis v. Hart, 66 Miss., 642. It is insisted, however, that Armfield v. Nash is unsound, and that it is particularly overthrown by Olmstead v. Bach, 22 L. R. A., 74.
That generally a contract is a single thing, and a breach of it affords but one cause of action, is often stated, but where the parties have made the contract divisible, or have made the compensation due under it payable by installment, at several periods during its execution, then the authority to bring several suits follows as a legal consequence. If Williams had not discharged Luckett, but had failed to pay him as the monthly wages became due, it is clear that Luckett would have had a right of action accruing to him at the expiration of each montli of service, and might have sustained as many suits as there were defaults of payment.
The bringing of the first suit for the January wages did not end the contract, nor amount to a rescission of it on the part of Luckett; the contract, notwithstanding the suit for damages for the nonpayment of the monthly sum of wages, remained in full force, and Williams might thereafter have received him back into his employ, or continue to subject himself to other suits for the continued breach of it.
The contract, by its terms, is equivalent to the making of as many contracts as there are periods of payment; or, at least, the *398sums to be paid are divisible by its express terms, and the terms of the contract are the law of the contract.
Armfield v. Nash is supported by Wilkinson v. Blacks 80 Ala., 329; Isaacs v. Davies, 68 Ga., 169; 14 Am. & Eng. Enc. L., J98, and authorities cited.
We see no sufficient reason for departing from Armfield v. Nash, and affirm the doctrine of it as comporting with right and justice. Ramsay v. Brown, ante, 124, s.c. 25 So. Rep., 151.

Affirmed.